Title: Thomas Jefferson to Jason Chamberlain, 1 July 1814
From: Jefferson, Thomas
To: Chamberlain, Jason


          Sir  Monticello July 1. 14.
          I thank you for the copy of the Iroquois Spelling book, as also for your inaugural oration on the  subject of Classical learning: and I entirely concur in your estimate of the great value of the latter. to the models left us by the Greeks & Romans are we principally indebted for the chaste and rational style of modern composition, instead of the inflated & vague manner of the Eastern & Northern nations, into which our Northern ancestors might have been seduced by the examples they possessed.Were we to consider Classical learning merely as a luxury in literature, I should feel myself more indebted to my father for having procured it to me, than for any other luxury I derive from his bounty.We might too, in our academies and colleges, avail ourselves
			 of the study of the Greek & Roman
			 languages, to economise both the time and expence employed in these institutions. in most of them we have Professorships of Antient history, Ethics, Rhetoric & Belles lettres. but the teacher
			 of
			 Latin and Greek, with very little additional trouble, might supply the functions of all these; since the very books which are resorted to for instruction in these languages, are those also which
			 form
			 the basis of the other studies.
          in Antient history Herodotus, Thucydides, Xenophon, Diodorus Siculus, Cornelius Nepos, Livy, Sallust, Caesar, Tacitus form such a body as the Student would easily fill up in the after-portions of his life. in Ethics Epictetus, the Socratic writers,
			 Antoninus,
			 Cicero,
			 Seneca, would require such occasional observations only from the teacher, as might systematise their matter;
			 and what finer specimens could he produce & comment on in Rhetoric than Cicero, Demosthenes, Aeschynes & the other Grecian orators; and in Belles lettres than
			 Homer, Anacreon, Theocritus,
			 Virgil,
			 Horace, Terence & the Greek tragedians, all of them school books? I really think that the grammar schools might thus be
			 made to supply these distinct professorships to the equal advantage, in time
			 & expence, of the institution and it’s students; both of which, in our country, are considerations of moment.I do not however pretend to have
			 matured these speculations, nor to have
			 examined minutely how they would work in practice. they have occurred when occasionally reflecting on the subject, and being recalled to my mind by the matter of your inaugural oration, I hazard
			 them
			 for consideration. be pleased to accept with them the assurances of my esteem and respect.
          Th: Jefferson
        